Citation Nr: 0021499	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
tinea versicolor.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for cervical disc 
disease and stenosis with upper extremity myelopathy, 
postoperative fusion, currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had verified active duty from August 1976 to 
February 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

By rating decision in October 1999, the RO granted 
entitlement to service connection for a right hip scar.  That 
action constituted a full grant of the benefit sought as to 
that issue (service connection).  No appeal was initiated and 
completed from the October 1999 rating decision assigning a 
noncompensable rating, and the issue of entitlement to an 
increased rating for the right hip scar is not in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In his substantive appeal, the veteran indicated that he 
wanted a hearing before a Member of the Board.  In 
correspondence received in November 1999, the veteran 
indicated that he wished to withdraw his request for a Board 
hearing.  The Board will, therefore, proceed with appellate 
review.

The issue of entitlement to special monthly compensation 
benefits by reason of being in need of regular aid and 
attendance of another person or on account of being 
housebound will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's tinea versicolor is productive of no more 
than exfoliation, exudation, or itching involving an exposed 
surface or extensive area, with no evidence of marked 
disfigurement.

2.  The veteran's hypertension is manifested by diastolic 
pressure predominantly 90 or more but less than 110, and 
systolic pressure predominantly 160 or more but less than 
200.

3.  Cervical disc disease and stenosis with upper extremity 
myelopathy is manifested by impairment which is pronounced; 
ankylosis of the spine is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for tinea 
versicolor have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).

3.  The criteria for an evaluation in excess of 60 percent 
for cervical disc disease and stenosis with upper extremity 
myelopathy, postoperative fusion, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Once a claimant has presented a well-grounded 
claim, VA has a duty to assist the claimant in developing 
facts which are pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a).  After reviewing the evidence of record, the Board 
finds that the RO has taken appropriate steps to develop the 
evidence and that no further action is required to meet the 
duty to assist the veteran in this regard.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Tinea Versicolor

The veteran was granted service connection for tinea 
versicolor in August 1989 and was assigned a noncompensable 
rating.

At a June 1989 VA examination, the veteran was noted to have 
an annular hypopigmented rash of his anterior chest and back 
with minimal flakiness and no drainage noted.  The diagnosis 
was tinea versicolor.

At an October 1997 VA skin examination, the veteran indicated 
that he had been treating his skin condition for years with 
over-the-counter medicines.  A skin rash was noted on the 
anterior neck, upper arms, and upper back.  The condition was 
productive of occasional itching and swelling.  The rash was 
hypopigmented and well diffused; it was severe on the neck 
and anterior chest.  Scattered lesions and some scaling was 
noted.  The diagnosis was tinea versicolor.

At an October 1998 VA skin examination, the veteran stated 
that in the summer the areas on his back, chest, and upper 
arms become scaly and itchy, but that the condition would 
improve in the winter.  At the time of the examination the 
veteran had no symptoms but had some slightly hypopigmented 
macular lesions.  The impression was tinea versicolor.  The 
examiner informed the veteran of an available treatment 
regimen.

The RO has assigned a noncompensable rating for the veteran's 
tinea versicolor by analogy to 38 C.F.R. § 4.118, Diagnostic 
Code 7806, which sets forth the criteria for eczema.  
According to those rating criteria, a noncompensable 
evaluation is assigned if there is evidence of slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation requires 
evidence of exfoliation, exudation, or itching if involving 
an exposed surface or extensive area; a 30 percent evaluation 
requires exudation or constant itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Upon review of the evidence, the Board finds that the 
veteran's skin condition most closely approximates a 10 
percent rating under Diagnostic Code 7806.  There is evidence 
of some scaling and itching involving an exposed surface or 
extensive area, such that a 10 percent evaluation would be 
warranted.  Although the record reflects the veteran's 
complaints of itching, there is no evidence that the 
veteran's skin disability manifests exudation or itching 
constant, extensive lesions, or marked disfigurement, such 
that an evaluation in excess of 10 percent would be 
warranted.  In fact, the most recent VA examination report of 
record, dated in October 1998, reveals that the veteran's 
skin disability was largely asymptomatic.  In short, there is 
no objective evidence of exudation or constant itching, 
extensive lesions, or marked disfigurement.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for tinea versicolor.

II.  Hypertension

The veteran was granted service connection for hypertension 
in August 1989 and was assigned a noncompensable rating.  A 
November 1997 rating decision increased the rating for the 
veteran's hypertension to 10 percent.

A June 1989 VA examination noted a history of hypertension.

At an October 1997 VA hypertension examination, the veteran 
indicated that he was taking medications for his 
hypertension.  The examiner noted that the veteran's blood 
pressure was mildly elevated with control medications.  The 
veteran's blood pressure readings were 166/98, 160/96, and 
164/84.  The diagnosis was hypertension.

At an October 1998 VA hypertension examination, the veteran 
reported no history of hypertensive emergencies or of 
coronary artery disease.  He indicated that he was taking 
Reserpine and Hydrochlorothiazide.  The veteran's blood 
pressure was 140/80.  The assessment was well-controlled 
hypertension with no cardiac symptoms.

Blood pressure readings of 134/78, 110/72, and 134/72 were 
noted in an April 1999 addendum.

At a June 1999 VA spine examination, the veteran's blood 
pressure was 166/76.

The Board notes that, during the pendency of the veteran's 
appeal, the regulations pertaining to evaluation of diseases 
of the arteries and veins, including thrombophlebitis and 
varicose veins, were amended, effective January 12, 1998.  
Accordingly, the Board will evaluate the veteran's 
hypertension under both the current and former versions of 
the regulations, and apply the most favorable result to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under former regulations for evaluating hypertension, 
diastolic pressure predominantly 100 or more was assigned a 
10 percent evaluation, and diastolic pressure predominantly 
110 or more with definite symptoms was assigned a 20 percent 
evaluation.  38 C.F.R. § 4.104, Code 7101.

Under current regulations, the criteria are slightly 
broadened to include provision for evaluating cases where 
systolic pressure is elevated.  Thus, a 10 percent evaluation 
is assigned where diastolic pressure is predominantly 100 or 
more, or systolic pressure is predominantly 160 or more, or 
the individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Code 7101.  A 20 percent 
evaluation is assigned if diastolic pressure is predominantly 
110 or more, or systolic pressure is predominantly 200 or 
more.

The Board notes that there is not a single diastolic reading 
of 100 or more.  Further, the veteran has not had any 
systolic readings approaching 200.  The Board concludes that 
the veteran's hypertension is appropriately evaluated as 10 
percent disabling, and the preponderance of the evidence is 
against a rating in excess of 10 percent under the old or the 
new criteria.

III.  Cervical Spine And Upper Extremity Disability

The veteran was granted service connection for ulnar 
neuropathy of the right and left hand, effective February 
1989.  In May 1997, the veteran requested an increased rating 
for his bilateral ulnar neuropathy.  Based on private and VA 
medical records, in October 1997 the RO expanded the grant of 
service connection to more accurately reflect the veteran's 
disability picture.  The veteran's disability was 
characterized as cervical disc disease and stenosis with 
upper extremity myelopathy, postoperative fusion.  In the 
October 1997 rating decision, the veteran's disability was 
assigned a 60 percent rating pursuant to Diagnostic Code 
5293.

An August 1996 myelogram revealed prominent left paracentral 
to left lateral disc herniation, C3-4; stenosis with cord 
compression at C4-5; and cord compression, C5-6, and, to a 
lesser degree, at C6-7.

Private medical records indicate that the veteran underwent 
cervical fusion in February 1997.  The postoperative 
diagnosis was multi-level cervical spinal stenosis with 
cervical cord compression.

At an October 1997 peripheral nerves examination, the veteran 
complained of continued tingling and burning in his hands.  
The diagnosis was status post surgery for cervical spine 
fixation and status post surgery on the ulnar nerve, 
bilaterally.

In a June 1998 letter, the veteran's private physician stated 
that the veteran's total constellation of symptomatology 
complex was directly "related to the cervical myelopathy," 
secondary to the presence of severe spinal stenosis.  It was 
noted that since surgery, the veteran's symptomatology 
complex had "completely abated."

Cervical spine X-rays dated in October 1998 revealed an 
impression of status post anterior fusion of C3 through C7, 
with narrowing of multiple neuroforamina.

At an October 1998 VA peripheral nerves examination, the 
veteran complained of weakness in both hands.  The veteran 
had normal gait, and was able to walk without any support.  
Muscle strength was decreased in the fingers, wrists, elbows, 
and upper extremities.  He also had decreased hip flexion in 
the lower extremity 4/5 with "some give way weakness."  
Reflexes were hyperactive and symmetrical on all extremities.  
The sensory examination was equivocal, and there was decrease 
to pinprick on the upper extremities.  The assessment noted 
that the veteran complained of numbness and paresthesia of 
the upper and lower extremities, and that the examination 
showed weakness in both the upper and lower extremities with 
decreased pinprick on bilateral upper extremity, plantar 
response of flexor.  

A June 1999 VA spine examination noted that the veteran was 
working for Social Services.  The veteran complained of 
constant cervical spine pain.  He also complained of 
stiffness and lack of endurance of the cervical spine.  As 
for his upper extremities, the veteran complained of weakness 
of the bilateral upper extremities, of both hands and all 10 
fingers.  The veteran remarked that he frequently dropped 
cups of coffee from his hands and had difficulty picking up a 
coin.  Rotating his head while driving was painful, as was 
going up and down steps, as this would cause pain in his 
cervical spine.  

Physical examination revealed cervical spine flexion was 0 to 
35 degrees, and extension was 0 to 25 degrees, both with 
complaints of mild soreness.  Lateral bending to the left was 
0 to 25 degrees, and right lateral bending was 0 to 10 
degrees with pain.  Rotation was 0 to 60 degrees bilaterally 
with no pain.  There was no pain to palpation of the spine or 
paraspinal muscles.  There was pain to palpation of the right 
neck muscles.  The veteran was able to touch his thumb to his 
fingers bilaterally except for the left fifth finger; he was 
unable to hold his thumb to fingers against resistance on any 
of the fingers bilaterally.  Upper extremity muscle strength 
and hand grasp was 5/5 bilaterally.  Deep tendon reflexes 
were 2+ in the bilateral extremities.  There was no 
discrimination between sharp and dull or light touch.  
Peripheral pulses were 2+ in the upper extremities with no 
peripheral edema.  There was no objective evidence of painful 
motion of the cervical spine, and there were no spasms or 
weakness.  There were no postural abnormalities or fixed 
deformities, and musculature of the back was within normal 
limits.  The diagnoses were cervical spine pain with cervical 
stenosis on MRI, status post surgery, and bilateral ulnar 
neuropathy, status post surgery of the left upper extremity.

The veteran's cervical spine disability is currently rated as 
60 percent disabling under the criteria for rating 
intervertebral disc syndrome set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief is rated as 60 percent disabling under 
this Diagnostic Code.  A 60 percent rating is the highest 
provided under Diagnostic Code 5293.

The Board has considered the veteran's disability in the 
context of other diagnostic codes to determine if a higher 
scheduler rating is assignable pursuant to such other codes.  
The Board notes that the only higher schedular rating (100 
percent) assignable for a back disorder pertains to complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (1999).  The 
record contains no clinical findings that the veteran's 
cervical spine disability causes bony fixation of the spine 
at an unfavorable angle.  Therefore, the Board concludes that 
the criteria for the next higher schedular rating of 100 
percent are not met or approximated.  38 C.F.R. § 4.7 (1999).

The RO in this case applied the diagnostic code that best 
reflected the overall disability picture shown for the 
specific anatomical part involved, in this case, the cervical 
spine.  The evaluation was assigned that most accurately 
reflected the degree of functional impairment shown by the 
evidence of record.  The rule against pyramiding precludes 
the use of multiple diagnostic codes to inflate the service-
connected evaluation for the specific anatomical part 
involved.  38 C.F.R. § 4.14.  The veteran and his 
representative have not suggested that a separate 
neurological rating would be appropriate in this case, and 
the Board finds that the currently-assigned 60 percent 
evaluation under Diagnostic Code 5293 thus encompasses the 
veteran's neurological complaints.

The Board notes that Diagnostic Code 5293 already 
contemplates pain as a rating criterion.  Considering the 
evidence in light of Code 5293, as well as the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the Board cannot conclude that 
the veteran suffers from such intense pain or severe weakness 
as to warrant an increased disability rating on that basis 
alone, as the 60 percent rating already contemplates the 
extent of the veteran's current disability.  Further, the 
medical evidence indicates only moderate limitation of motion 
due to muscular pain.  The Board finds these symptoms 
insufficient to support an increased disability rating under 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40 
and 4.45.

IV.  Conclusion

For the reasons discussed above, the evidence in the 
increased rating claims is not so evenly balanced as to allow 
application of the benefit of the doubt rule embodied in law 
and VA regulations.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's service-connected disabilities have 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an evaluation of 10 percent is granted for 
the veteran's tinea versicolor.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to an evaluation in excess of 60 percent for 
cervical disc disease and stenosis with upper extremity 
myelopathy, postoperative fusion, is denied.


REMAND

By rating decision in October 1999, RO denied entitlement to 
special monthly compensation (SMC) benefits by reason of 
being in need of regular aid and attendance of another person 
or on account of being housebound.  The Board observes that a 
March 2000 written presentation by the veteran's 
representative listed entitlement to SMC as being an issue on 
appeal.  The Board finds that the representative's statement 
constituted a notice of disagreement with the denial of 
entitlement to SMC.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).  Under the circumstances, the 
record shows that the veteran has effectively initiated an 
appeal from the October 1999 rating decision denying 
entitlement to SMC.

Appropriate action, including issuance of a statement of the 
case, is therefore necessary.  38 C.F.R. § 19.26.  Although 
the Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has held that the proper course of 
action is to remand the matter to the RO.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to SMC is hereby 
REMANDED to the RO for 

the following:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the October 1999 rating 
decision which denied entitlement to 
special monthly compensation benefits by 
reason of being in need of regular aid 
and attendance of another person or on 
account of being housebound.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal for this issue.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals


 


